Citation Nr: 0615266	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-24 790	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for multiple fractures 
of the right tibia, fibula, and foot, with involvement of 
muscle groups X, XI, XII, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the right foot with involvement of the 
tarsal bones.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from July 1984 to May 
1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 2004, the Atlanta RO 
assumed jurisdiction over the veteran's claims file.  

The Board notes that in the April 2002 rating decision, the 
RO granted service connection and assigned a 10 percent 
rating for disfiguring scars of the right thigh, leg, and 
foot.  The veteran expressed disagreement with the decision 
with respect to that award, and the RO issued a statement of 
the case.  The veteran, however, did not file a substantive 
appeal.  Thus, the issue of an initial rating in excess of 10 
percent for disfiguring scars of the right thigh, leg, and 
foot is not in appellate status.  

As the appeal with respect to the veteran's claim for a 
rating in excess of 10 percent for arthritis of the right 
foot with involvement of the tarsal bones emanates from the 
veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for an initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board notes that in an April 2003 statement, the veteran 
raised claims for service connection for disability of the 
left lower extremity and for a hysterectomy.  In addition, 
the veteran raised a claim for a higher rating for service-
connected right hip bursitis.  As none of these claims has 
been adjudicated by the RO, they are not before the Board; 
hence, they are referred to the RO for appropriate action.  




REMAND

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify her what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Here, the record contains a VCAA notice letter dated in July 
2003.  While the letter does identify what evidence will be 
obtained by whom, there is a lack of notice of the 
information and evidence needed to substantiate the claims 
for higher ratings on appeal.  In this regard, the notice 
letter pertains to substantiating a claim for service 
connection.  Thus, the Board finds action by the RO is 
required to satisfy the incomplete notification provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).  

The RO's notice letter to the veteran should explain that she 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  

Furthermore, the Board notes that in a statement received by 
the RO in June 2004, the veteran reported that her 
disabilities continued to cause her pain, weakness, and 
fatigue.  The veteran was last examined in February 2002, 
some four years ago.  In light of the veteran's complaints 
and the remand for the development above, a more 
contemporaneous VA examination would be helpful in resolving 
the claims on appeal.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  
In this regard, a May 2003 private treatment note reflects 
the veteran's complaints of right foot pain and a diagnosis 
for pes planus (a nonservice-connected disability).  The 
Board emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102 (2005).  The veteran is 
hereby advised that failure to report to any scheduled 
examination, without good cause, could result in denial of 
her claims on appeal.  See 38 C.F.R. § 3.655 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements as set 
forth in Dingess, supra, should be 
specifically addressed for each issue.  

2.  After obtaining any records 
identified by the veteran, the RO should 
schedule the veteran for an orthopedic 
evaluation at an appropriate VA medical 
facility.  The entire claims file must be 
made available to and reviewed by the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies pertaining to status-post 
fractures of the right tibia, fibula, and 
foot, as well as damage to muscle groups 
X, XI, and XII (to include X-rays and 
range of motion studies, reported in 
degrees, with normal ranges provided for 
comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail.  

Clinical findings should include whether, 
during the examination, there is 
objective evidence of pain, whether there 
is nonunion of the tibia and fibula with 
loose motion, or malunion of the tibia 
and fibula with associated knee or ankle 
disability.  For any associated knee or 
ankle disability, the examiner should 
identify the severity of the disability 
(i.e., slight, moderate, or marked) and 
provide range of motion findings for 
either the knee or ankle joint.  If pain 
on motion is present, the examiner should 
indicate at which point pain begins and 
whether there is weakness, excess 
fatigability, and/or incoordination 
associated with the affected joint).  

Likewise, the examiner should provide 
clinical findings with respect to the 
service-connected multiple bone fractures 
of the right foot, and identify any 
residual disability and the severity of 
such disability (to include any 
additional functional loss due to pain, 
weakness, excess fatigability, and/or 
incoordination) associated with that 
service-connected disability.  In 
providing the above-noted findings, the 
examiner should, to the extent possible, 
distinguish symptoms/impairment 
attributable to any nonservice-connected 
right foot disability (i.e., pes planus 
as diagnosed in a May 2003 private 
treatment report).  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall right foot impairment.  

The examiner should also discuss the 
extent of any muscle disability 
associated with muscle groups X, XI, and 
XII, to include identifying any loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-like pain, impairment of 
coordination, and uncertainty of 
movement.  

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
(to include consideration of staged 
ratings under Fenderson as to the claim 
for an initial rating in excess of 10 
percent for arthritis of the right foot).  
If any benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

